           Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
MICHAEL DARDASHTIAN, individually and
on behalf of COOPER SQUARE VENTURES, LLC
NDAP, LLC and CHANNEL REPLY,


                                            Plaintiffs,                    1:17 Civ.4327 (LLS)

                             -against-

DAVID GITMAN, ACCEL COMMERCE, LLC,
DALVA VENTURES, LLC, KONSTANTYN
BAGAIEV, OLESKII GLUKHAREV
and CHANNEL REPLY, INC.,
                                             Defendants.
---------------------------------------------------------------------X



     MEMORANDUM OF LAW IN REPLY TO THE OPPOSITION FILED BY PLAINTIFFS
             AND IN OPPOSITION TO PLAINTIFFS’ CROSS-MOTION




                                                                         Respectfully submitted,
                                                                         /s/Sang J. Sim__________
                                                                         SIM & DEPAOLA, LLP
                                                                         By: Sang J. Sim, Esq
                                                                         Attorneys for Defendants
                                                                         42-40 Bell Blvd. Suite 201
                                                                         Bayside, New York 11361
                                                                         (718) 281-0400




                                                              1
   Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 2 of 12




                          TABLE OF CONTENTS
TABLE OF AUTHORITIES………………………………………………………………….3
PRELIMINARY STATEMENT………………………………………………………….......4
ARGUMENT………………………………………………………………………………….5
POINT I
REBUUTAL REPORT SHOULD NOT HAVE BEEN PRECLUDED ….……….………...5

POINT II
OPPOSITION TO CROSS-MOTION\
RULE 11 SANCTIONS ARE NOT APPROPRIATE IN THIS CASE……………….…….9




                                    2
    Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 3 of 12




                             TABLE OF AUTHORITIES
CASES
Aircraft Gear Corp. v. Marsh, 2004 WL 1899982, *5 (N.D. Ill. 2004)………………………….6
City of Gary v. Shafer, 2009 WL 1370997, *2-3 (N.D. Ind. 2009)………………………………6
Dzielak v. Whirlpool Corp., Civ. No. 2:12-0089 (KM)(JBC) (D.N.J. Mar. 17, 2017)…………..7
Finley v. Marathon Oil Co., 75 F.3d 1225, 1230 (7th Cir. 1996)………………………………..7
Fishoff v. Coty Inc., 634 F.3d 647, 654 (2d Cir. 2011)…………………………………………..9
Hadges v. Yonkers Racing Corp., 48 F.3d 1320, 1329 (2d Cir. 1995)…………………………..9
In re Kreta Shipping, S.A., 181 F.R.D. 273, 276 (S.D.N.Y. 1998) ………………………………5
Koehler v. Bank of Bermuda Ltd., No. M18-302, 2003 WL 466206, at *1
(S.D.N.Y. Feb. 21, 2003)…………………………………………………………………………9

Lee-Bolton v. Koppers Inc., No. 1:10-cv-253-MCR-GRJ (N.D. Fla. Oct. 22, 2015)……………5

Mayou v. Ferguson, 544 F. Supp. 2d 899, 901 (D.S.D. 2008)…………………………………..6

Martinez-Hernandez v. Butterball, LLC, No. 5:07-cv-174-H (E.D.N.C. May 21, 2010)……….6

S.E.C. v. Badian, 2009 WL 5178537, at *4 (S.D.N.Y. Dec. 23, 2009)…………………………8
Syringe Development Partners L.L.C. v. New Medical Technology, Inc.,
2001 WL 403232 (S.D. Ind. 2001)………………………………………………………………6

Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd.,
682 F.3d 170, 177 (2d Cir. 2012)………………………………………………………………..9

Storey v. Cello Holdings, LLC., 347 F.3d 370, 388 (2d Cir. 2003)……………………………..9

Teledyne Instruments, Inc. v. Cairns, Case No: 6:12-cv-854-Orl-28TBS
(M.D. Fla. Oct. 31, 2013)……………………………………………………………………….7




                                           3
 Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 4 of 12




                               PRELIMINARY STATEMENT
1. Defendants’ counsel, Sim & DePaola, LLP, hereby submits this Memorandum of Law in:

     (i) Reply to the Opposition letter submitted by the Plaintiffs in this case; and (ii) Opposition

     to Plaintiffs’ cross-motion seeking sanctions against Defendants pursuant to Rule 11.

2.   With respect to the service of the rebuttal expert report, it is understood that the expert

     rebuttal report was served on June 26, 2020, which is before the 30 days following the

     service of Plaintiffs’ service of their expert valuation report, which was served on May 31,

     2020. It is also further understood that the service of the rebuttal report was made before

     the close of expert discovery, which was June 30, 2020, to complete expert depositions.

3. Further, it is without question that the scheduling order in this case is completely silent on

     the issue of rebuttal experts.

4. It is also understood that this Court denied Defendants’ objection to appeal the decision of

     the Magistrate Judge’s order on June 25, 2020. As such, Defendants are fully aware that

     they may not submit their valuation report of the subject company.

5. With this said, the Defendants did not submit a valuation report. Rather, the Defendants

     sought to serve a rebuttal report to Plaintiffs’ valuation expert report. The rebuttal report

     only criticizes and rebuts each of the assertions and methodologies used by the Plaintiffs’

     expert to produce an unreasonable low value for the company. In this respect, it is the

     Defendants’ belief that the Plaintiffs’ expert valuation report would be subject to a Daubert

     challenge since it was not the product of reliable methods and the authors had not applied

     reliable principles and methods reliably to the facts of the case.

6. The rebuttal expert report focuses on these deficiencies contained in the Plaintiffs’

     valuation report. To be clear, the expert rebuttal report is not a valuation report. Rather, it

     is a rebuttal report that criticizes the Plaintiffs’ valuation report.

                                                 4
 Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 5 of 12




7. Since the Scheduling Order was silent as to rebuttal reports, it is submitted that the

   Defendants’ rebuttal report should not have been precluded since Defendants timely filed

   their rebuttal report within 30 days following the service of the Plaintiffs’ valuation report,

   which was before the Scheduling Order’s close of expert discovery.

8. As such, there was no basis to preclude the rebuttal report in this case. Therefore, we seek

   review of the Magistrate Judge’s order.

9. With respect to Plaintiff’s cross-motion for sanctions pursuant to Rule 11, it is respectfully

   submitted that Plaintiffs’ cross-motion for sanctions should be denied in its entirety for the

   reasons set forth below.

                                          ARGUMENT

                                POINT 1
            REBUUTAL REPORT SHOULD NOT HAVE BEEN PRECLUDED

10. It is unrefuted that Defendants timely served a rebuttal expert report on June 26, 2020.

11. The service of the rebuttal report was within 30 days from the receipt of Plaintiffs’ expert

   report and thus, was timely served and before the close of expert discovery.

12. The Federal Rule provides that, where an expert's report is produced solely for the

   purpose of contradicting or rebutting the testimony of another party's expert, the rebuttal

   expert must be disclosed within thirty days after the other party's disclosure. Fed.R.Civ.P.

   26(a)(2)(C). The rule is a default that can only be avoided by court order or by stipulation

   of the parties. In re Kreta Shipping, S.A., 181 F.R.D. 273, 276 (S.D.N.Y. 1998).

13. Other Court have also adopted similar rules in regard to permitting rebuttal reports and

   experts when the scheduling orders are silent on the issue.

14. For instance, the court in Lee-Bolton v. Koppers Inc., No. 1:10-cv-253-MCR-GRJ (N.D.

   Fla. Oct. 22, 2015) held that the general provisions of Rule 26(a)(2)(D)(ii) apply where

                                             5
 Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 6 of 12




   the Court has not ordered any deadlines for the disclosure of rebuttal expert witnesses. In

   this respect, court reasoned that because there was no mention of rebuttal experts in the

   Court's scheduling order the Rule applied by default.

15. The court in Syringe Development Partners L.L.C. v. New Medical Technology, Inc.,

   2001 WL 403232 (S.D. Ind. 2001), permitted the application of Rule 26(a)(2)(C)(ii)

   where the scheduling order only set forth deadlines for expert disclosures but was silent

   on rebuttal witness disclosures. See also, City of Gary v. Shafer, 2009 WL 1370997, *2-3

   (N.D. Ind. 2009); Aircraft Gear Corp. v. Marsh, 2004 WL 1899982, *5 (N.D. Ill. 2004).

   The court in Mayou v. Ferguson, 544 F. Supp. 2d 899, 901 (D.S.D. 2008) provided "I

   disagree with any decision to the effect that, where the stipulation and the scheduling

   order are silent, such [silence] serves to prohibit any designation of a rebuttal expert

   being made by the plaintiff. I interpret Rule 26 to allow [default application of Rule

   26(a)(2)(C)(ii)'s deadline].").

16. The court in Martinez-Hernandez v. Butterball, LLC, No. 5:07-cv-174-H (E.D.N.C. May

   21, 2010) provided, in relevant part, as follows:

                   The court finds the more persuasive line of cases to be the ones discussed
                   above, which allow some flexibility to litigants to make rebuttal expert
                   designations within thirty days after another party's expert disclosure
                   where there is a scheduling order that is silent on the topic. The court finds
                   this conclusion to be a reasonable interpretation of the language of Rule
                   26(a)(2)(C), which states the thirty day deadline applies "[a]bsent a
                   stipulation or court order."

17. Further, the court in Mayou v. Ferguson, 544 F. Supp. 2d 899 (D.S.D. 2008) provided

   that the party should be allowed to designate a rebuttal expert witness based on language

   in Fed.R.Civ.P. 26 because there is no question that the disclosure was made within the

   30 days allowed and the scheduling order was silent with respect to rebuttal experts and


                                             6
 Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 7 of 12




    rebuttal reports. In this case, the opposing party argued that that where the scheduling

    order does not provide for rebuttal experts or the time frame for disclosure, a party may

    not rely on Rule 26. The court disagreed and held that where a stipulation or scheduling

    order is silent with respect to rebuttal expert, Rule 26 permits rebuttal expert and rebuttal

    reports.

18. Further, the Seventh Circuit Court of Appeals in Finley v. Marathon Oil Co., 75 F.3d

    1225, 1230 (7th Cir. 1996) provided that where the Court's scheduling order is silent on

    the matter of rebuttal experts, rebuttal expert reports are due within 30 days of the other

    party's expert disclosures. Finley v. Marathon Oil Co., 75 F.3d 1225, 1230 (7th Cir.

    1996)

19. As such, other jurisdictions generally hold that where a scheduling order exists, but is

    silent on a particular point, then it does not constitute an overriding "court order" within

    the meaning of Rule 26(a)(2)(D)(ii) and thus, the default Rule 26 deadline of 30 days

    would be applicable for rebuttal experts. Dzielak v. Whirlpool Corp., Civ. No. 2:12-0089

    (KM)(JBC) (D.N.J. Mar. 17, 2017); Teledyne Instruments, Inc. v. Cairns, Case No: 6:12-

    cv-854-Orl-28TBS (M.D. Fla. Oct. 31, 2013)

20. In this case, the Scheduling Order is silent on the issue of rebuttal experts.

21. Further, there were no court orders that limited or restricted the parties ability to utilize

    rebuttal expert reports or testimony. The Court has never issued an order prior to the

    submission of a rebuttal expert report precluding a rebuttal expert or a rebuttal expert

    report in this case. Rather, the Court denied Defendants’ application to extend the time to

    submit an expert valuation report. As such, the order denied Defendants application to




                                               7
 Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 8 of 12




   extend the time to submit an expert valuation report. Thus, the Defendants complied with

   the Court’s order and never submitted an independent valuation report.

22. Thus, it is respectfully submitted that silence with respect to rebuttal reports in

   Scheduling Orders do not provide a basis to preclude the rebuttal report. See, S.E.C. v.

   Badian, 2009 WL 5178537, at *4 (S.D.N.Y. Dec. 23, 2009) (holding that since the

   Scheduling Order was silent on rebuttal reports, rebuttal reports would be permitted);

23. Contrary to the assertion made by the Plaintiffs, the rebuttal expert report is not an

   attempt by the Defendants to submit an expert valuation report. Rather, the rebuttal

   report is exactly that, a rebuttal report that directly contradicts and rebuts the assertions

   that is made in Plaintiffs expert report. The rebuttal report addresses the deficiencies

   contained in Plaintiffs’ expert report as set forth in detail below. Thus, the rebuttal report

   should not have been precluded.

24. "The function of rebuttal evidence is to explain or rebut evidence offered by the other

   party." S. W. v. City of New York, 2011 WL 3038776, at * 2(E.D.N. Y. July 25, 2011).

   "Rebuttal evidence is properly admissible when it will explain, repel, counteract or

   disprove the evidence of the adverse party."

25. To be clear, Rule 26(a)(2)(D)(ii) of the Federal Rules of Civil Procedure, however,

   permits rebuttal expert testimony that is "intended solely to contradict or rebut evidence

   on the same subject matter identified by another party under Rule 26(a)(2)(B) or (C)[...]."

26. In this case, it is submitted that the Defendants report is a rebuttal in both function and

   scope. It is submitted that there was no violation of a discovery order as it pertains to

   rebuttal expert reports. It was served before the close of expert discovery.

                                        POINT II
                              OPPOSITION TO CROSS-MOTION

                                              8
 Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 9 of 12




        RULE 11 SANCTIONS ARE NOT APPROPRIATE IN THIS CASE

27. It is well settled that when a party's legal contentions are challenged as violating Rule 11,

   "[t]he operative question is whether the argument is frivolous, i.e., the legal position has

   no chance of success, and there is no reasonable argument to extend, modify, or reverse

   the law as it stands." Fishoff v. Coty Inc., 634 F.3d 647, 654 (2d Cir. 2011) (citation

   omitted); see also Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory,

   Ltd., 682 F.3d 170, 177 (2d Cir. 2012). With respect to factual contentions contained in

   submissions to the court, "sanctions may not be imposed unless a particular allegation is

   utterly lacking in support." Storey v. Cello Holdings, LLC., 347 F.3d 370, 388 (2d Cir.

   2003)(citation omitted). Furthermore, "an attorney is entitled to rely on his or her client's

   statements as to factual claims when those statements are objectively reasonable."

   Hadges v. Yonkers Racing Corp., 48 F.3d 1320, 1329 (2d Cir. 1995).

28. Further, a motion for sanctions under Rule 11 must be made separately from all other

   motions and must describe the specific conduct of the lawyer (or the party) against whom

   the motion is directed. In particular, Rule 11(c)(2) provides that “a motion for sanctions

   must be made separately from any other motion and must describe the specific conduct

   that allegedly violates Rule 11(b).”

29. However, the Plaintiffs have not set forth what specific conduct that allegedly violates

   Rule 11(b). It would appear that the Plaintiffs are seeking sanctions for both filing the

   instant motion with the Court and for having attached the valuation report and the rebuttal

   report to this motion. Having failed to set forth the specific details as to the conduct that

   warrants sanctions, it is submitted that Plaintiffs’ motion should be denied in its entirety.




                                              9
 Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 10 of 12




30. In this case, it is submitted that this motion is not frivolous and it is believed that there is

    a reasonable argument being extended to support the reversal of the Magistrate Court’s

    order.

31. Federal Rules of Civil Procedure 72 permits a party to object to a magistrate judge's

    order. In fact, Rule 72 objections are the exclusive procedural vehicle for appealing non-

    dispositive orders of the Magistrate Court. Koehler v. Bank of Bermuda Ltd., No. M18-

    302, 2003 WL 466206, at *1 (S.D.N.Y. Feb. 21, 2003)

32. As such, it strains logic that the Plaintiffs are alleging that the Defendants should be

    sanctioned for exercising their right to file an objection to the Magistrate Court’s order.

    If anything, Plaintiffs’ motion for sanctions is frivolous.

33. Contrary to the Plaintiffs assertion that this is Defendants’ fourth motion on the issue, it is

    respectfully submitted that it is not. This objection stemmed from Plaintiffs’ application

    to the Magistrate Court in regard to the rebuttal report. Following the preclusion order,

    the Defendants timely the instant objection seeking review under Rule 72. Clearly, this

    conduct cannot be sanctionable.

34. With respect to the prior objection, the issue presented to the Court was whether the

    Defendants should be permitted an extension of time to file its expert valuation report.

    Thus, the prior application was a separate and distinct issue.

35. As to Plaintiffs’ application seeking sanctions for what appears to be filing the valuation

    report and the rebuttal report, it is submitted that Plaintiffs cross-motion seeking Rule 11

    sanctions should be denied in its entirety. The Defendants were under a good faith belief

    that the information contained in the valuation reports would not rise to the level that

    would require the two reports to be sealed. However, as an act of good faith, the



                                               10
      Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 11 of 12




        Defendants agreed with the Plaintiff that they would seek to have the reports sealed once

        the Clerk’s office opened on Monday, July 13, 2020. This office contacted the Clerk’s

        office in the morning of July 13, 2020 to request the two exhibits be sealed. As such,

        Defendants acted in good faith and thus, it is submitted that Plaintiffs’ cross-motion for

        sanctions should be denied in its entirety.


Dated: Bayside, New York
       July 17, 2020




                                                      Respectfully submitted,
                                                      /s/ Sang J. Sim_______________
                                                      SIM & DEPAOLA, LLP
                                                      BY: Sang J. Sim, Esq.
                                                      Attorneys for Defendant(s)
                                                      42-40 Bell Boulevard Suite 201
                                                      Bayside, New York 11361
                                                      (718) 281-0400


TO:     Guaglardi & Meliti, LLC
        Attorneys for Plaintiffs
        365 W Passaic St #130
        Rochelle Park, NJ 07662
        bguaglardi@adgmlaw.com
        Tel: (201) 947-4100
        Fax: (201) 947-1010




                                                 11
       Case 1:17-cv-04327-LLS-RWL Document 171 Filed 07/17/20 Page 12 of 12




1:17 Civ.4327 (LLS)


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL DARDASHTIAN, individually and on behalf of COOPER SQUARE VENTURES,
LLC NDAP, LLC and CHANNEL REPLY,


                                   Plaintiffs,

      -against-

DAVID GITMAN, ACCEL COMMERCE, LLC, DALVA VENTURES, LLC, KONSTANTYN
BAGAIEV, OLESKII GLUKHAREV and CHANNEL REPLY, INC.,


                                   Defendants.


      MEMORANDUM OF LAW IN FURTHER SUPPORT AND IN OPPOSITION TO
              PLAINTIFFS’ CROSS-MOTION FOR SANCTIONS


                                 SIM & DEPAOLA, LLP
                                      By: Sang J. Sim
                                Attorney for Defendant(s)
                               42-40 Bell Boulevard, Ste 201
                                    Bayside, NY 11361
                                    Tel. (718) 281-0400


To:      Guaglardi & Meliti, LLC
         365 W Passaic St #130
         Rochelle Park, NJ 07662

Attorney(s) for Plaintiffs




                                                 12
